Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gerges, J.), rendered May 31, 1991, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review, the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The defendant effectively waived his right to appeal (see, People v Moissett, 76 NY2d 909). Rosenblatt, J. P., Miller, Santucci and Joy, JJ., concur.